Union App. No. 14-04-49, 162 Ohio App.3d 155, 2005-Ohio-4452. On joint motion to amend grant of jurisdiction and enter final judgment. Motion denied. Sua sponte, the court orders that this cause is returned to the regular docket. Appellants/cross-appellees shall file their merit brief within 40 days of the date of this entry, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI. As provided in S.Ct.Prac.R. VI(7), the court may dismiss this ease or take other action if the parties fail to timely file merit briefs.
Lundberg Stratton, J., dissents.